EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, line 5, “amine compound” has been substituted by --amino compound--.
In claim 1, line 16, “amine compound” has been substituted by --amino compound--.
In claim 3, line 13, “amine compound” has been substituted by --amino compound--.
In claim 10, line 2, “amine compound” has been substituted by --amino compound--.
In claim 19, line 8, “amine compound” has been substituted by --amino compound--.
In claim 19, line 19, “amine compound” has been substituted by --amino compound--.
In claim 21, line 9, “amine compound” has been substituted by --amino compound--.

Reasons for Allowance
Claims 1-8 and 10-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  While Ellrich et al. (DE 40 25 776) discloses the prepolymer of Ex. 1 [Ex. 1; 0042-0046] was prepared by reacting 20 mmol hexamethylene diisocyanate and 10 mmol PTHF-diamine (polytetrahydrofuran-diamine [0013]) in the presence of dibutyltin dilaurate, and further reacting the mixture with an excess of hydroxypropyl methacrylate [Ex. 1; 0042-0046], the PTHF-diamine does correspond to instant amine compound (a1-1).  Ellrich et al. (DE ‘ 776) does not disclose dental treatment methods.
Bishop et al. (US 4,609,718) discloses the acrylate terminated oligomer of Ex. 2 [Ex. 2; 7:25-49] was prepared by reacting isophorone diisocyanate and 2-hydroxyethyl acrylate to afford a monoisocyanate containing a single acrylate group.  The resulting monoisocyanate was reacted with polyoxypropylene diamine (Jeffamine D2000; molecular weight 2000; corresponding to r ~ 33) to afford the acrylate terminated oligomer [Ex. 2; 7:25-49].  Bishop et al. (US ‘718) discloses when the molecular weight of the polyoxyalkylene diamine is low, e.g., from about 200 to about 600, the low temperature tensile modulus was not improved [3:39-48].  There would be no motivation to employ a polyoxyalkylene diamine having a molecular weight of 100 to 600, as the low temperature (about -60 oC) tensile modulus would be unsatisfactory for resisting microbending [2:28-48; 3:39-48].  Bishop et al. (US ‘718) does not disclose dental treatment methods.
Zimmerman et al. (US 4,798,852) discloses radiation curable oligomers [abstract], wherein Example 1 [Ex. 1; 8:1-68] prepares an oligomer by reacting 1.4648 equivalents isophorone diisocyanate, 0.6364 equivalents 2-hydroxyethyl acrylate, 0.1241 equivalents polyoxypropylene glycol (molecular weight 1000) and 0.7043 equivalents amine terminated polyoxypropylated trimethylol propane [Ex. 1; 8:1-68].  The amine terminated polyoxypropylated trimethylol propane does not correspond to instant (a1-1).  Zimmerman et al. (US ‘852) does not disclose a (meth)acrylate corresponding to instant formula (2).  Zimmerman et al. (US ‘852) does not disclose fillers.  Zimmerman et al. (US ‘852) does not disclose dental treatment methods.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767